Citation Nr: 9907613	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-42 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected scar of the left leg, currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for the claimed 
residuals of a left leg injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

In January 1997, the Board remanded this case for additional 
development.  As noted in the remand, the RO had denied 
service connection for residuals of a left leg injury in a 
January 1990 rating decision.  The veteran had filed a Notice 
of Disagreement in May 1990, but a Statement of the Case was 
not issued.  Following the Board's January 1997 remand, the 
RO issued a Statement of the Case, and the veteran perfected 
the appeal of that issue.  

(The issue of service connection for residuals of a left leg 
injury is addressed in the Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal of the increased rating issue has 
been obtained.  

2.  The veteran's service-connected scar of the left leg has 
been shown to be tender, but neither related functional 
limitation nor other disability is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected scar of the left leg have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118 
including Diagnostic Codes 7803, 7804, 7805 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  

The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's left leg scar.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.



Factual background

The veteran's service medical records show that, in April 
1945, he was treated for an infection of the left leg.  In 
June 1945, he was seen for an ulcer of the left shin.  Both 
times, the treatment consisted of hot soaks.  At separation, 
it was noted that he had a scar of the left leg which was 
incurred in military service.  

In March 1946, service connection was granted for a scar of 
the left leg, and a noncompensable evaluation was assigned.  

In May 1991, the veteran filed this claim for an increased 
rating for his service-connected scar.  A May 21, 1991, VA 
outpatient treatment record indicates that the veteran had 
throbbing pain.  Examination revealed a "silver dollar size 
scar" with atrophic thin skin.  Tapping of the area caused 
sufficient local pain that the veteran winced.  A letter 
dated in February 1992 from the May 1991 examining physician 
confirmed that the veteran had objective demonstration of 
tenderness of the scar.  

A VA examination was conducted in June 1992.  The veteran 
complained that he had been struck in the left leg by metal 
during service, damaging a nerve and breaking the bone.  He 
alleged that there had been considerable bleeding, but that 
it had healed without a skin graft.  He complained of 
intermittent throbbing pain at the site of the scar.  The 
examination revealed the presence of a 31/2 by 31/2 centimeter 
scar which was tender, but well healed.  The diagnosis 
included that of painful scar of the left anterior leg.  

Based on this evidence, the RO assigned a 10 percent 
evaluation for the veteran's service-connected left leg scar, 
effective on May 21, 1991.  

At an April 1993 hearing, the veteran testified that he had 
been injured in service when he slid down a rope, and a piece 
of metal jammed into his shin bone.  He complained that no 
consideration had been given to his peroneal nerve injury-
this is part of his claim for service connection which is 
addressed in the remand portion of this decision.  Indeed, 
his testimony primarily addressed the service connection 
issue.  

A second hearing was held in October 1993.  Again, the 
veteran's testimony addressed his service connection claim.  

In March 1997, another VA examination was conducted.  
Examination revealed "a barely visible scar which measure[d] 
approximately 11/2 inches in diameter at the mid portion of his 
left lower leg."  The examiner noted in a November 1998 
addendum that the scar was inconsequential and not causing 
any disability.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected left leg scar is currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, 
including Diagnostic Code 7804.  That code provides a 10 
percent rating for superficial scars which are tender and 
painful on objective demonstration.  A 10 percent evaluation 
is also warranted for superficial, poorly nourished scars 
with repeated ulceration.  38 C.F.R. § 4.118, including 
Diagnostic Code 7803.  Other scars may be evaluated on the 
basis of limitation of function of the part involved.  38 
C.F.R. § 4.118, including Diagnostic Code 7805.  

First, the Board notes that there is no evidence that the 
veteran's service-connected scar is poorly nourished or has 
repeated ulceration.  Furthermore, there is no indication 
that the veteran's scar limits the function of any body part.  
The Board notes again that the veteran does allege that he 
has additional disability associated with an in-service 
injury which is part of his service connection claim, but 
there is no evidence that the scar in any way limits 
functioning.  Indeed, the only medical evidence specifically 
addressing the disability associated solely with the scar is 
the March 1997 VA examination report which indicates that the 
scar was inconsequential and not causing any disability.  

There is evidence that the veteran's scar is tender, which is 
the basis of the current 10 percent rating.  In the absence 
of evidence that the scar limits the function of the left 
leg, the maximum available schedular evaluation has been 
assigned.  Thus, the preponderance of the evidence is against 
the claim.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  



ORDER

An increased rating in excess of 10 percent for the service-
connected left leg scar is denied.  





REMAND

The veteran contends that he injured his left leg during 
service.  He alleges that he was sliding down a rope when a 
piece of metal stuck in his leg.  There is some suggestion in 
the post-service records that the bone was fractured.  The 
veteran has stated that, because of infection, flesh had to 
be scraped away down to the bone.  

The current evidence shows that the veteran has neurological 
problems in the left leg.  Several VA physicians have 
attributed peroneal nerve damage to the in-service injury as 
described by the veteran.  A December 1985 VA neurologist, 
however, suggested that the disability picture presented 
strongly suggested a "cerebral affair" as the cause of the 
left leg weakness.  

The most recent VA examination, as discussed hereinabove, 
ruled out any contention that the left leg disability was 
secondary to the service-connected scar.  The veteran, 
however, has not alleged secondary service connection.  His 
allegation is that the claimed in-service injury caused the 
left leg problems.  Given the contradictory evidence, the 
veteran should be afforded additional VA examinations.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
left leg disorder since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
left leg disorder.  The claims folder 
must be made available to and reviewed by 
the examiners, and the examiners should 
report whether the claims folder was 
indeed available and reviewed.  Based on 
their review of the case, the examiners 
should provide an opinion as to whether 
it is at least as likely as not that any 
current left leg disability is related to 
the injury in service, as claimed by the 
veteran.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim of 
entitlement to service connection for 
residuals of a left leg injury.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


